BAKER, J.
Heard together on demurrers to the declarations, the same questions being raised in each case.
The chief grounds of demurrer are that the allegations in the declarations are lacking in. certainty and definiteness; in particular, in regard to the setting- out of the negligence of the defendant company and in re*143gard to the nature of the substance which caused the plaintiff, Ida M. Darling-, to slip on the floor, and because the declarations fail to state causes of action.
For Plaintiffs: Stephen J. Casey.
For Defendant: Ralph T. Barnefield.
After the filing of the demurrers the record shows that the plaintiffs, by order of court, filed bills of particulars. They set out more or less fully certain information requested by the defendant.
It has been held that a bill of particulars is supplementary to the declaration in a ease and to all intents and purposes is a part thereof.
Frost vs. International Rubber Co., 37 R. I. 476.
Taking together the allegations as set out in the declarations and the information as furnished in the bills of particulars, it seems to the court that the matters referred to in the demurrers on the whole are set out with sufficient certainty and definiteness.
The demurrers are overruled.